DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-12, and 14-21 are pending.

Claim Objections
Claims 1, 3-4, 6-11, and 21 are objected to because of the following informalities: 
Claim 1 indicates “the first check valve assembly outlet being in fluid communication with the coolant reservoir through the coolant channel.”  However, claim 1 later (at last paragraph) broadly indicates that containment fluid can flow “from the containment environment via the first check valve assembly inlet to the coolant reservoir via the first check valve assembly outlet.” That is, claim 1 later indicates that containment fluid can flow into the coolant reservoir without flowing through the coolant channel. It is suggested that claim 1 be amended to recite “from the containment environment via the first check valve assembly inlet to the coolant reservoir via the first check valve assembly outlet and the coolant channel” to remove any possible confusion. Appropriate correction is required.

Election/Restrictions
Upon the correction of claim 1 as noted above, this application would be in condition for allowance except for the presence of withdrawn claims 12 and 14-20 which are directed to an invention that was non-elected with traverse in the reply filed on 09/14/2021. Withdrawn claim 12 does not meet the condition for rejoinder because it does not include all of the features of claim 1. For example, claim 12 does not include the claim 1 features of the coolant return conduit. 

Applicant should cancel the noted withdrawn claims or take other appropriate action (37 CFR 1.144). Failure to take action during the set reply period will be treated as authorization to cancel the noted withdrawn claims by Examiner’s Amendment and pass the case to issue (based on correction of claim 1). 

Allowable Subject Matter
Claims 1, 3-4, 6-11, and 21 are allowable over the prior art of record.

Upon correction of claim 1, then claim 5/1 would be rejoined. Thus, upon correction of claim 1, then claims 1, 3-11, and 21 would be allowable. Upon both correction of claim 1 and cancellation of the withdrawn claims 12 and 14-20, then claims 1, 3-11, and 21 would be allowed and the case passed to issue. The examiner is willing to make the necessary changes by Examiner’s Amendment.


Conclusion
This application is in condition for allowance except for the formal matters noted above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646